DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation "the distal portion of the wire" in lines 4-5 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The Examiner notes that the remainder of the claim utilizes the language of “the distal region” and respectfully requests that claim 1 be amended with such to correct the antecedent basis issue. Claims 2-10 are rejected due to their dependency on claim 1. Appropriate correction is required.
Regarding claim 9, the claim recites the limitation "the distal portion of the wire" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The Examiner notes that the parent claim 1 has been rejected for this issue as well and that claim 1 utilizes the language of “the distal region” therein. The Examiner respectfully requests that claim 9 be amended with such to correct the antecedent basis issue. Claim 10 is rejected due to their dependency on claim 9. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tunev (WO 2013/134469 A1) and further in view of Jenson (US Pat. Pub. 2012/0130368 A1).
Regarding claim 1, Tunev provides for a method for delivering energy to a renal pelvis (see figures 2/3 and section V of the disclosure), said method comprising: introducing a wire into the ureter adjacent to or within the renal pelvis (see [0052] with the insertion through the ureter with a shaft 300), wherein the wire has distal region configured to be inserted to the renal pelvis ([0042], [0048]), advancing the distal portion of the wire into the renal pelvis (via the insertion of the shaft 300 with the device 302 into the renal pelvis at 202), releasing the distal region of the wire to engage tissue over a wall of the renal pelvis (via the placement of the device 302 with the electrode 304 within the pelvis 202 as in figures 2-4), and applying energy to the wall of the renal pelvis through a plurality of electrodes on the wire (see [0054] providing for “a plurality of electrode). 
	Tunev contemplates the use of a wire with a plurality of electrodes thereon (see [0054]) and teaches that the element 114 (See [0042], [0043]) can include a deployed state that includes various shapes/orientations different from when the device is being inserted. Tunev fails, however, to provide that the wire has a pre-shaped distal region configured to confirm to the renal pelvis, that the distal portion of the wire is radially constrained with being advanced such that the distal region is then released to engage tissue of the renal pelvis. Tunev further fails to provide that the electrodes have rounded surfaces which extend beyond the surface of the adjacent wire and which embed into the wall.
	Jenson discloses a similar neuromodulation treatment device as that of Tunev and specifically contemplates the use of a wire with a pre-shaped distal region configured to conform to a desired location of anatomy wherein the distal region is constrained while being advanced and subsequently released to engage tissue (see [0068] with the use of a delivery sheath and for the shaft 104 to extend to a deployed configuration). Jenson further provides that the electrodes have rounded surfaces that extend beyond the surface of the wire so as to provide embedding into a tissue wall ([0065] providing “protrudes beyond the diameter of the catheter’s shaft 104 to enhance contact…”).
	Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the pre-shaped wire arrangement, delivery sheath and rounded electrodes of Jenson and the treatment element of Tunev to provide for an alternative manner of treating and delivering energy to the tissue wall. Tunev already provides for multiple examples of treatment elements including those that are transitionable once in the body for tissue contact and for such to include a plurality of electrodes. Thus, Jenson readily provides a known alternative device for treating at a similar location in the body that would be reasonably expected to function equally as well as those embodiments in Tunev to provide for the requisite energy transfer to the target tissue. Jenson further provides that the rounded electrodes that protrude from the wire also provide for enhanced tissue contact to ensure good energy transfer to the wall of the tissue.
	Regarding claim 3, in view of the combination with Jenson in the rejection of claim 1 above, Jenson further provides that the pre-shaped distal region of the wire has a helical or spiral distal geometry (see at least [0068] providing for a spiral shape).
	Regarding claim 4, in view of the combination with Jenson in the rejection of claim 1 above, Jenson further provides that the pre-shaped distal region of the wire has a looped distal end (see [0070] providing for a loop shape with multiple rounded electrodes).
	Regarding claim 5, in view of the combination with Jenson in the rejection of claim 1 above, Jenson further provides that at least the pre-shaped distal region of the wire is electrically insulated over its surface between the electrodes (See [0065] providing for the conformal coating over 104 to isolate the electrodes 120 from each other).
	Regarding claim 6, in view of the combination with Jenson in the rejection of claim 1 above, Jenson specifically provides for the electrodes 120 to have a diameter greater than the wire ([0062], [0065], [0085]), but fails to specifically provide that such is in the range of from two-fold to six fold greater than that of the wire. However, it is the Examiner’s position that a diameter range as claimed would have been an obvious consideration to one of ordinary skill in the art in view of the direction in Jenson for a larger diameter and further in view that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. This provision would ensure, as discussed by Jenson, for the achievement of the contact of each of the electrodes with the tissue.
	Regarding claim 8, in view of the combination with Jenson above, Jenson specifically provides in its disclosure that the rounded electrodes are ball electrodes.
	Regarding claim 9, Tunev provides for the wire to be positioned in the renal pelvis, but fails to specifically provide for the distal portion of the wire to be advanced into the renal pelvis from a central passage of a delivery tube which had been positioned in the renal pelvis, wherein the distal region is radially constrained when present in the passage and radially expanded when advanced distally out of the passage. However, in view of the combination with Jenson above, Jenson specifically provides that the distal portion of the wire is advanced into the renal pelvis from a central passage of a delivery tube (delivery of the wire through the guide sheath as in  [0068]) which had been positioned in the renal pelvis, wherein the distal region is radially constrained when present in the passage and radially expanded when advanced distally out of the passage (see again, [0068] with “… removal from a delivery sheath, the shaping arrangement causes the … to assume a predefined shape”).
Therefore, it is the Examiner’s position that the combination of Tunev and Jenson in the rejection of claim 1 would further provide for the placement of the delivery tube within the renal pelvis to provide for a combined methodology that constrains then deploys the combined delivery device. This would provide, as in the rejection of claim 1, a known alternative device for treating at a similar location in the body that would be reasonably expected to function equally as well as those embodiments in Tunev to provide for the requisite energy transfer to the target tissue.
Regarding claim 10, in view of the combination in the rejection of claims 1 and 9 above, the combined methodology and structure would provide for the step of rotating the wire within the passage of the delivery tube while advancing said wire into the renal pelvis. Figure 3 of Tunev provides for the rotating of its wire 300 along the path of the ureter in figure 3. As such, the Examiner is of the position that the wire within the delivery tube of Jenson would include the step of rotating the wire within the passage of the delivery tube while advancing the wire into the renal pelvis given that the wire would still have portions that would rotate to follow the insertion path along the ureter into the renal pelvis.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tunev (WO 2013/134469 A1) in view of Jenson (US Pat. Pub. 2012/0130368 A1) as applied to claim 1 above, and further in view of Buelna (WO 2013/010009 A1).
Regarding claim 2, neither Tunev nor Jenson provides for the step of applying a vacuum within the renal pelvis while applying energy to draw the walls of the renal pelvis against the rounded electrodes. Buelna provides for a similar method and structure for treating within a renal pelvis and specifically contemplates the use of vacuum within the renal pelvis to draw the walls of the renal pelvis against the electrodes of the device while applying energy (see figures 8A-8C and [0050]). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the application of vaccum as in Buelna via the combined structure of Tuney and Jenson to provide for enhanced contact between the device and the walls of the renal pelvis.
Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Tunev (WO 2013/134469 A1) in view of Jenson (US Pat. Pub. 2012/0130368 A1) as applied to claim 1 above, and further in view of Ku et al. (US Pat. Pub. 2012/0116382 A1).
Regarding claim 7, while Tunev contemplates sizes of 3 to 7 French, Tuney fails to specifically provide that the wire has a diameter in the range from 0.1 mm to 0.7 mm and the electrodes have a diameter in the range from 0.25 mm to 2.5 mm. Ku discloses a similar structure as that of Tuney and Jenson. Ku specifically provides for a wire diameter of 0.1 mm to 0.7 mm and an electrode diameter of 0.25 mm to 2.5 mm (see [0126] with 22 having a diameter of 0.08 – 0.23 mm and [0140] providing for 24 having a diameter of 1.24 mm – 1.30 mm). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the dimension as in Ku as the relative sizes of the wire and electrodes in the combination of Tunev/Jenson to provide for a size arrangement of a device for providing neuromodulation within the body in the kidney region. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./            Primary Examiner, Art Unit 3794